SANDERS, Senior Judge
(dissenting):
In arriving at his decision to bar the results of the urinalysis the trial judge relied on Military Rules of Evidence 313 and 312. The former requires that an inspection be conducted in a reasonable fashion and comply with Rule 312, if applicable. The latter circumscribes the use of evidence obtained when an individual is required to ingest a substance for the purpose of compelling the bodily elimination of the evidence. Right or wrong, the military judge’s application of these rules to the facts of the case was not the product of a clear distortion of the English language nor was it contrary to a well settled body of law. United States v. Wade, 15 M.J. 993 (N.M.C.M.R.1983); United States v. Labella, 14 M.J. 688 (N.M.C.M.R.1982).
I am concerned that the Court, in a commendable desire not to throw unnecessary road blocks in the way of a reasonable approach to the Navy’s drug problem, is distorting what has historically been an extraordinary remedy into a substitute for a governmental appeal, a course we may not follow. Dettinger v. United States, 7 M.J. 216 (C.M.A.1979). I, therefore, dissent.